DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11292027. Although the claims at issue are not identical, they are not patentably distinct from each other because 11292027 teach the limitation of the currents claims but claims are not identical.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu Schmid et al (WO 2015/086257, here after 257), further in view of Vladimir P. Raksha et al (U. S. Patent Application: 2014/0077485, here after 485).
Claims 1 and 19 are rejected. 257 teaches a process for producing an optical effect layer exhibiting one or more indicia on a substrate [abstract, 068], said process comprising the steps of: 
a) applying onto a substrate surface a coating composition comprising i) platelet-shaped magnetic or magnetizable pigment particles and ii) a binder material so as to form a coating layer on said substrate, said coating composition being in a first state [011], 
b) forming an assembly comprising the substrate carrying the coating layer [fig. 4], 
c) moving the assembly comprising the substrate carrying the coating layer through an inhomogeneous magnetic field of a static magnetic-field-generating device so as to bi-axially orient at least a part of the platelet-shaped magnetic or magnetizable pigment particles [fig. 4, 011], 
d) hardening the coating composition to a second state so as to fix the platelet-shaped magnetic or magnetizable pigment particles in their adopted positions and orientations [011]. 257 teaches adding security features by the substrate having indicia [068], and by adding an engraved magnetic plate (negative indicia) [085]. 257 does not teach the magnetic plate is a soft magnetic plate. 485 teaches a method of making optical layer effect and teaches adding security feature to device by adding logo or hologram (indicia) [0192], wherein the negative indicia comprising a soft magnetic plate comprising a void (fig. 47), which has the shape of the indicia wherein the soft magnetic plate is made of metal(mumetal) which have high permeability comprising [0179-0180]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the
invention was made to have a method of making optical effect layer as 257 teaches and the indicia is made of a soft magnetic plate comprising a void as 485 teaches, because 485 teaches suitable method of adding additional security to device. By having the coating layer above the indicia and moving it in the magnetic field, the indicia magnetically transferred from the soft magnetic plate into the coating layer. 485 also teaches a step of e) releasing or separating the substrate from the negative indicia (the substrate should be separated from the plate afterward), which in fact the transferred indicia remain in the coating layer.
Claim 3 is rejected. 257 teaches the coating layer represents the topmost layer of the assembly [fig. 4].
Claim 7 is rejected as 257 teaches the step d) of hardening the coating composition is carried out partially simultaneously with the step c [089].
Claim 8 is rejected as 257 teaches the magnetic-field-generating device is a linear permanent magnet Halbach array [fig.4, example 2].
Claim 9 is rejected as 257 teaches the magnetic flakes platelet-shaped magnetic cholesteric liquid crystal pigment particles [054].
Claim 10 is rejected as 257 teaches the substrate is paper [067].
Claim 11 is rejected. 257 teaches a method of manufacturing a security document or a decorative element or object, comprising
a) providing a security document or a decorative element or object, and
b) providing an optical effect layer created according to the process of claim 1 and attaching the optical effect layer to the security document or decorative element or object [013, 092, 093].
Claim 12 is rejected. 257 any element arranged below the indicia (negative or positive) is nonmagnetic (which is in fact the substrate) [067].
Claim 13 is rejected as 257 teaches wherein the magnetic-field-generating device is located laterally along one side of the assembly [fig. 4].
Claim 14 is rejected as 257 teaches the act of moving the assembly through an inhomogeneous magnetic field of a static magnetic-field-generating device is performed by moving the assembly linearly beside the magnetic-field-generating device [example 21].
Claim 15 is rejected. 257 and 485 teach the limitation of claim 1 and therefore the act of carrying out the bi-axial orientation of the platelet-shaped magnetic or magnetizable pigment particles have the same properties as leads to a magnetic orientation where the platelet-shaped magnetic or magnetizable pigment particles have their two main axes substantially parallel to the substrate surface except in the regions carrying the one or more voids of the one or more negative indicia.
Claim 16 is rejected. 257 and 485 teach the limitation of claim 1 above, therefor the optical effect layer has the same property as claim 1 and resulting from the process exhibits one or more indicia having a three-dimensional effect and a brightness that are both identical from all viewing directions.
Claim 17 is rejected as 485 at least one of the one or more indicia exhibited by the optical effect layer is a character [0014, fig. 50].
Claims 1, 3, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu Schmid et al (WO2015/08625, here after 257), further in view of Mathias Gygi et al (U. S. Patent Application: 2011/0290129, here after 129).
Claims 1 and 18 are rejected. 257 teaches a process for producing an optical effect layer, said process comprising the steps of: a) applying onto a substrate surface a coating composition comprising i) platelet shaped magnetic or magnetizable pigment particles and ii) a binder material so as to form a coating layer on said substrate, said coating composition being in a first state[011 step a], 257 also teaches for increasing security level the substrate may comprising an indicia [068], 
b) forming an assembly comprising the substrate carrying the coating layer and one or more negative indicia (laser perforated indicia) or one or more positive indicia (printed indicia, or foils or planchettes), wherein the substrate carrying the coating layer is arranged above the one or more negative indicia or one or more positive indicia [068], 
c) moving the assembly comprising the substrate carrying the coating layer (and the one or more negative indicia or one or more positive indicia) obtained under step b) through an inhomogeneous magnetic field of a static magnetic-field-generating device
so as to bi-axially orient at least a part of the platelet-shaped magnetic or magnetizable pigment particles [011], and
d) hardening the coating composition to a second state so as to fix the platelet-shaped magnetic or magnetizable pigment particles in their adopted positions and orientations [011 step c]. 257 does not teach a negative indicia consists of a soft magnetic plate having holes. 129 teaches a method of making optical layer effect and teaches transferring indicia to a coating composition to produce security features for valuable documents [0001], wherein negative indicia is comprising of a soft magnetic plate comprising metal (Ni, or Co) comprising voids having shape of indicia (plate 21) [fig. 3, 0063]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical effect layer as 257 teaches and the indicia is made based on 129 teaching, because 129 teaches suitable method of making security feature to device. By having the coating layer above the indicia and moving it in the magnetic field, the indicia magnetically transferred from the soft magnetic plate into the coating layer.129 also teaches a step of
e) releasing or separating the substrate from the negative indicia (the substrate should be separated from substrate sheet(s) afterward), which in fact the transferred indicia remain in the coating layer.
Claim 2 is rejected. 257 and 129 teach the limitation of claim 1 as discussed above, and 129 teaches an arrangement comprising of a non-magnetic plate (22) and negative indicia (21) [fig. 3, 0065].
Claim 3 is rejected as 257 teaches the coating layer represent the topmost layer of the assembly [fig. 4].
Claim 7 is rejected as 257 teaches the step d) of hardening the coating composition is carried out partially simultaneously with the step c[089].
Claim 8 is rejected as 257 teaches the magnetic-field-generating device is a linear permanent magnet Halbach array [fig.4, example 2].
Claim 9 is rejected as 257 teaches the magnetic flakes platelet-shaped magnetic cholesteric liquid crystal pigment particles [054].
Claim 10 is rejected as 257 teaches the substrate is paper [067].
Claim 11 is rejected, as 257 also teaches forming a security element, and teaches forming OEL based on claim 1 and attaching it to the security document [013, 091, 093].
Claim 12 is rejected. 257 any element arranged below the indicia (negative or positive) is nonmagnetic (which is in fact the substrate) [067].
Claim 13 is rejected as 257 teaches wherein the magnetic-field-generating device is located laterally along one side of the assembly [fig. 4].
Claim 14 is rejected as 257 teaches the act of moving the assembly through an inhomogeneous magnetic field of a static magnetic-field-generating device is performed by moving the assembly linearly beside the magnetic-field-generating device [example 21].
Claim 15 is rejected. 257 and 129 teach the limitation of claim 1 and therefore the act of carrying out the bi-axial orientation of the platelet-shaped magnetic or magnetizable pigment particles have the same properties as leads to a magnetic orientation where the platelet-shaped magnetic or magnetizable pigment particles have
their two main axes substantially parallel to the substrate surface except in the regions carrying the one or more positive indicia [fig. 4 of 129].
Claim 16 is rejected. 257 and 129 teach the limitation of claim 1 above, therefor the optical effect layer has the same property as claim 1 and resulting from the process exhibits one or more indicia having a three-dimensional effect and a brightness that are both identical from all viewing directions.
Claim 17 is rejected as 129 at least one of the one or more indicia exhibited by the optical effect layer is a character [fig. 5].
Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu Schmid et al (WO2015/08625, here after 257), further in view of Mathias Gygi et al (U. S. Patent Application: 2011/0290129, here after 129), and Nathalie Benninger et al (U. S. Patent Application: 2006/0150854, here after 854). Document #1 is cited for an evidence of inherency.
Claims 1, 18-19 are rejected. 257 teaches a process for producing an optical effect layer, said process comprising the steps of:
a) applying onto a substrate surface a coating composition comprising i) platelet shaped magnetic or magnetizable pigment particles and ii) a binder material so as to
form a coating layer on said substrate, said coating composition being in a first state [011 step a], 257 also teaches for increasing security level the substrate may comprising an indicia [068],
b) forming an assembly comprising the substrate carrying the coating layer and one or more negative indicia (laser perforated indicia) or one or more positive indicia (printed
indicia, or foils or planchettes), wherein the substrate carrying the coating layer is arranged above the one or more negative indicia or one or more positive indicia [068], c) moving the assembly comprising the substrate carrying the coating layer (and the one or more negative indicia or one or more positive indicia) obtained under step b) through an inhomogeneous magnetic field of a static magnetic-field-generating device so as to bi-axially orient at least a part of the platelet-shaped magnetic or magnetizable pigment particles [011], and
d) hardening the coating composition to a second state so as to fix the platelet-shaped magnetic or magnetizable pigment particles in their adopted positions and orientations [011 step c]. 257 does not teach a negative or positive indicia consists of a soft magnetic composite. 129 teaches a method of making optical layer effect and teaches transferring indicia to a coating composition to produce security features for valuable documents [0001], wherein indicia comprising of a soft magnetic plate or a plastoferrite comprising (negative or positive) [negative indicia comprising plate with holes and positive indicia comprising attachment of indicia placed on a non-magnetic holder), fig. 3, 0063], [0074]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical effect layer as 257 teaches and the indicia comprising a plastoferrite plate, because it is a suitable composite material for making indicia. plastoferrite plate comprising 90% magnetic particles dispersed in 10% of a polymer binder (see document #1).
e) releasing or separating the substrate from the negative indicia (the substrate should be separated from substrate sheet(s) afterward) which in fact the transferred indicia remain in the coating layer. By having the coating layer above the indicia and moving it in the magnetic field, the indicia magnetically transferred from the soft magnetic plate into the coating layer. 129 teaches the magnetic particles are ferrites, and not soft magnetic particles. 854 teaches a method of making optical effect
layer [0009] where the indicia comparing a plastoferrite plate (ferrite particles) or a polymer-bonded magnetic composite comprising iron or cobalt particles (soft magnetic particles) as well as ferrite particles [0022-0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical effect layer as 257, and 129 teach and the indicia comprising a plate comprising soft magnetic particle particles, because plastoferrites as well as polymer- bonded magnetic composite can be sued as an indicia.
Claim 2 is rejected. 257 and 129 teach the limitation of claim 1 as discussed above, and 129 teaches an arrangement comprising of a non-magnetic plate (22) and negative indicia (21) [fig. 3, 0065].
Claim 3 is rejected as 257 teaches the coating layer represent the topmost layer of the assembly [fig. 4], 129 also teaches the coating layer (P) is the top most layer [fig. 3].
Claim 4 is rejected as 854 teaches the non-magnetic material of the composite (polymer matrix) is epoxy resin [0024].
Claim 5 is rejected as 854 teaches the (soft) magnetic particles comprising iron or cobalt [0024].
Claim 7 is rejected as 257 teaches the step d) of hardening the coating composition is carried out partially simultaneously with the step c[089].
Claim 8 is rejected as 257 teaches the magnetic-field-generating device is a linear permanent magnet Halbach array [fig.4, example 2].
Claim 9 is rejected as 257 teaches the magnetic flakes platelet-shaped magnetic cholesteric liquid crystal pigment particles [054].
Claim 10 is rejected as 257 teaches the substrate is paper [067].
Claim 11 is rejected, as 257 also teaches forming a security element, and teaches forming OEL based on claim 1 and attaching it to the security document [013, 091, 093].
Claim 12 is rejected. 257 any element arranged below the indicia (negative or positive) is nonmagnetic (which is in fact the substrate) [067].
Claim 13 is rejected as 257 teaches wherein the magnetic-field-generating device is located laterally along one side of the assembly [fig. 4].
Claim 14 is rejected as 257 teaches the act of moving the assembly through an inhomogeneous magnetic field of a static magnetic-field-generating device is performed by moving the assembly linearly beside the magnetic-field-generating device [example 21].
Claim 15 is rejected. 257 and 129 teach the limitation of claim 1 and therefore the act of carrying out the bi-axial orientation of the platelet-shaped magnetic or magnetizable pigment particles have the same properties as leads to a magnetic orientation where the platelet-shaped magnetic or magnetizable pigment particles have
their two main axes substantially parallel to the substrate surface except in the regions carrying the one or more positive indicia [fig. 4 of 129].
Claim 16 is rejected. 257 and 129 teach the limitation of claim 1 above, therefor the optical effect layer has the same property as claim 1 and resulting from the process exhibits one or more indicia having a three-dimensional effect and a brightness that are both identical from all viewing directions.
Claim 17 is rejected as 129 at least one of the one or more indicia exhibited by the optical effect layer is a character [fig. 5].
Claim 20 is rejected as 129 at least one of the one or more indicia exhibited by the optical effect layer is a character [fig. 5], also look at fig. 4, and 5 of 854.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mathieu Schmid et al (WO2015/08625, here after 257), Mathias Gygi et al (U. S. Patent Application: 2011/0290129, here after 129), and Nathalie Benninger et al (U. S. Patent Application: 2006/0150854, here after 854), and further in view of Senda Masayasu et al (European Patent: 1475352, here after 352).
Claim 6 is rejected. 845 teaches polymer-bonded magnetic composite comprising ferrites or iron or cobalt particles in plastic or polymer (matrix) [0024], but does not teach the particle size of the magnetic particles. 352 teaches making polymer- bonded magnetic composite when the particle size of magnetic particles 0.5-1 um [abstract]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical effect layer as 257, and 129, 129, and 845 teach, where the particle size of the magnetic particles in composite is 0.5-1 um, because it is suitable magnetic particle size for making bonded magnetic composite.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712